Motion Granted, Petition for Writ of Mandamus Dismissed
and Memorandum Opinion filed December 16, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01185-CV
____________
 
JILES P. DANIELS, JR., Relator
 
 

ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
80th District Court
Trial Court Cause No. 2008-02141
 
 

M E M O R
A N D U M   O P I N I O N
            On December 2, 2010, relator Jiles P. Daniels, Jr. filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code §
22.221; see also Tex. R. App. P. 52.  Relator asked this court to direct
the respondent, the Honorable Larry Weiman, presiding judge of the 80th District
Court of Harris County, to dissolve a temporary injunction granted October 1,
2010, in trial court cause number 2008-02141.  
            On December 15, 2010, relator filed a motion to dismiss the
petition for writ of mandamus as moot because the trial court signed an order
dissolving the injunction about which he complained.  We grant the motion.
Accordingly, relator’s petition for writ of mandamus is
dismissed as moot.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Jamison.